DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This office action is a response to an application filed on 10/07/2021, in which claims 1-2, 5-8, 11-13, and 16 are pending and ready for examination.

Response to Amendment
Claims 1, 7, and 12 are currently amended.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 102, 103 in Remarks filed on 04/14/2021 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Moriya (US Pub. 20090034857 A1) in view of Sun (US Pat. RE43567E) and Tsukuba (US Pub. 20100208802 A1), and further in view of Kim (US Pub. 20110268188 A1), and Sun (US Pat. RE43567E) in view of Tsukuba (US Pub. 20100208802 A1), and further in view of Kim (US Pub. 20110268188 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 12, and respective dependent rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims in question recites the subject matter pertinent to the determination of the number of different inter prediction methods as opposed to the previously recited more general scope of prediction methods, which is a newly introduced feature in the claims not supported by the original filed specification and claims. The dependent claims are rejected based on the inclusion of the above-mentioned subject matter by dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-6, and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriya (US Pub. 20090034857 A1) in view of Sun (US Pat. RE43567E) and Tsukuba (US Pub. 20100208802 A1), and further in view of Kim (US Pub. 20110268188 A1).

Regarding claim 1, Moriya discloses a video encoding method comprising: generating a prediction block by performing a prediction for a current block (Moriya; Para. [0218-223, 250-251, 279]. A prediction block is generated with a prediction method for a current block.); and 
generating transformed and quantized residual block information based on a residual block which is a difference between the current block and the prediction block (Moriya; Fig. 1, 2, Para. [0250-251, 279]. Transformed and quantized residual block information are generated in accordance with a residual block of a current block.), and 
wherein for decoding for the current block using the transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A residual block is generated in accordance with transformed and quantized residual block information.), 
a prediction block for the current block is generated based on a prediction block generation method for the current block (Moriya; Para. [0218-223, 250-251, 279]. A prediction block is generated in accordance with at least one of a prediction block generating methods of an intra prediction mode for a current block.), and
But Moriya does not specifically disclose the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block, and wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks.
However, Sun teaches the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), and 
wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Sun’s teaching where an intra prediction mode of a current block is determined based on the intra prediction modes of its adjacent blocks, for the motivation to perform intra prediction by exploiting correlation between a current block and its adjacent blocks (Sun; Col. 2, Ln. 31-42.).
But modified Moriya does not specifically teach wherein for the decoding for the current block, a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block.
However, Tsukuba teaches wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Tsukuba; Para. [0948-950]. Appearance frequencies of prediction modes are calculated for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with the number of one or more different prediction modes for adjacent blocks.), and 
wherein for the decoding for the current block, a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (Tsukuba; Para. [0948-950]. Appearance frequencies of prediction modes are calculated for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with whether all of prediction modes for adjacent blocks are the same or not.).
(Tsukaba; Abstract.).
While modified Moriya teaches generating a prediction block by performing a  prediction for a current block, wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks, and wherein for the decoding for the current block, a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (See remarks above.),
it does not specifically teach generating a prediction block by performing an inter prediction for a current block, wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for inter predictions for the plurality of the adjacent blocks, and wherein for the decoding for the current block, a determination is made whether all of prediction block generation methods used for the inter predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block.
However, Kim teaches generating a prediction block by performing an inter prediction for a current block (Kim; Fig. 7, Para. [0040, 62-64]. A prediction block is generated using an inter prediction for a current block.); and 
generating transformed and quantized residual block information based on a residual block which is a difference between the current block and the prediction block (Kim; Fig. 7, Para. [0040, 62-64]. A transformed and quantized residual block is generated using a residual block. ), 
wherein for decoding for the current block using the transformed and quantized residual block information, a prediction block for the current block is generated based on a prediction block generation method for the current block, and the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Kim; Fig. 7, Para. [0040, 62-64]. A current block is encoded/decoded using transformed and quantized residual block in accordance with a prediction generation method of a current block determined using different prediction generation methods of neighboring blocks.), 
wherein for the decoding for the current block, the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for inter predictions for the plurality of the adjacent blocks (Kim; Fig. 7, Para. [0040, 62-64]. The most frequently used prediction method is determined from a number of different prediction methods of neighboring blocks for encoding/decoding a current block.), and
wherein for the decoding for the current block, a determination is made whether all of prediction block generation methods used for the inter predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (Kim; Fig. 7, Para. [0040, 62-64]. The most frequently used prediction method is determined from a number of different prediction methods of neighboring blocks for encoding/decoding a current block, wherein all prediction methods are determined to be the same or not for determining a prediction method of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Kim’s teaching where inter prediction mode frequencies are determined for adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Regarding claim 2, modified Moriya teaches the plurality of the prediction block generation methods of the plurality of the adjacent blocks are used to generate prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A number of prediction generating methods of intra prediction modes for adjacent blocks are used to generated prediction blocks for adjacent blocks.).

Regarding claim 4, modified Moriya teaches the prediction block generation method for the current block indicates an intra prediction method which is used to generate the prediction block for the current block among a plurality of intra prediction methods (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is used to generate the prediction block for a target block among different intra prediction methods.).

Regarding claim 5, modified Moriya teaches generating selection information indicating the prediction block generation method used to generate the prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Regarding claim 6, modified Moriya teaches a computer-readable medium for storing a bitstream generated by the video encoding method of claim 1 (Moriya; Para. [0005, 11]. A computer media is used to store bitstream of video coding method. Sun; Col. 13, Ln. 5-30, Ln. 33, Col. 16, Ln. 5-35. A computer media is used to store bitstream of video coding method).

Regarding claim 12, Moriya discloses a non-transitory computer-readable medium for storing a bitstream for decoding a video, the bitstream comprising (Moriya; Fig. 1, 2, Para. [0005, 0011, 250-251]. A non-transitory media is used to store programs and data.): 
transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A transformed and quantized residual block information is used.), wherein 
for the decoding, a residual block is generated based on the transformed and quantized residual block information (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A residual block is generated in accordance with transformed and quantized residual block information.), 
a reconstructed block for a current block is generated based on the residual block and a prediction block for the current block (Moriya; Fig. 1, 2, Para. [0250-251, 279]. A reconstructed block for a current/target block is generated in accordance with a residual block and a prediction block.), 
the prediction block is generated based on a prediction block generation method for the current block (Moriya; Para. [0218-223, 250-251, 279]. A prediction block is generated in accordance with at least one of a prediction block generating methods of an intra prediction mode for a current block.).
But Moriya does not specifically disclose the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block, and wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks.
However, Sun teaches the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), and 
wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Sun’s teaching where an intra prediction mode of a current block is determined based on the intra prediction modes of its adjacent blocks, for the motivation to perform intra prediction by exploiting correlation between a current block and its adjacent blocks (Sun; Col. 2, Ln. 31-42.).
But modified Moriya does not specifically teach wherein a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block.
However, Tsukuba teaches wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Tsukuba; Para. [0948-950]. Appearance frequencies of prediction modes are calculated for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with the number of one or more different prediction modes for adjacent blocks.), and 
wherein a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (Tsukuba; Para. [0948-950]. Appearance frequencies of prediction modes are calculated for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with whether all of prediction modes for adjacent blocks are the same or not.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Tsukuba’s teaching where prediction mode frequencies are determined for (Tsukaba; Abstract.).
While modified Moriya teaches the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks, and wherein a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (See remarks above.),
it does not specifically teach the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for inter predictions for the plurality of the adjacent blocks, and wherein a determination is made whether all of prediction block generation methods used for the inter predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block.
However, Kim teaches transformed and quantized residual block information, wherein for the decoding, a residual block is generated based on the transformed and quantized residual block information, a reconstructed block for a current block is generated based on the residual block and a prediction block for the current block, the prediction block is generated based on a prediction block generation method for the current block, and the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Kim; Fig. 7, Para. [0040, 62-64]. A prediction block is generated using an inter prediction for a current block , and a transformed and quantized residual block is generated using a residual block. A current block is encoded/decoded using transformed and quantized residual block in accordance with a prediction generation method of a current block determined using different prediction generation methods of neighboring blocks.), 
wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for inter predictions for the plurality of the adjacent blocks (Kim; Fig. 7, Para. [0040, 62-64]. The most frequently used prediction method is determined from a number of different prediction methods of neighboring blocks for encoding/decoding a current block.), and
wherein a determination is made whether all of prediction block generation methods used for the inter predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (Kim; Fig. 7, Para. [0040, 62-64]. The most frequently used prediction method is determined from a number of different prediction methods of neighboring blocks for encoding/decoding a current block, wherein all prediction methods are determined to be the same or not for determining a prediction method of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Kim’s teaching where inter prediction mode frequencies are determined for adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Regarding claim 13, modified Moriya teaches the plurality of the prediction block generation methods of the plurality of the adjacent blocks are used to generate prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A number of prediction generating methods of intra prediction modes for adjacent blocks are used to generated prediction blocks for adjacent blocks.).

Regarding claim 15, modified Moriya teaches the prediction block generation method for the current block indicates an intra prediction method which is used to generate the prediction block for the current block among a plurality of intra prediction methods (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is used to generate the prediction block for a target block among different intra prediction methods.).

Regarding claim 16, modified Moriya teaches selection information indicating the prediction block generation method used to generate the prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Claims 7-8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun (US Pat. RE43567E) in view of Tsukuba (US Pub. 20100208802 A1), and further in view of Kim (US Pub. 20110268188 A1).

Regarding claim 7, Sun discloses a video decoding method comprising (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64. A system/method is used to perform video coding): 
generating a prediction block by performing a prediction for a current block (Sun; Fig. 1, 9-15. Col. 2, Ln. 56-67, Col. 3, 8-30, Col. 7, Ln. 54-64. A prediction/prediction blocks is generated for a target/current block.); and 
generating a reconstructed block for the current block based on a residual block and the prediction block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A reconstruction/reconstruction block for a target block is generated in accordance with a prediction block and an prediction error/residual.), 
wherein the prediction block is generated based on a prediction block generation method for the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction/prediction block is generated based on a prediction generating method of an intra prediction mode for a target block.), 
wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined based on a number of prediction generating methods of intra prediction modes for adjacent blocks of the target block.), and
wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is determined in accordance with a number of different prediction generating methods for prediction blocks of adjacent blocks. See at least Col. 7, Ln. 54-64, the determination of the prediction block generation mode for a current block is based on the ordering of different modes associated with adjoining blocks, wherein the ordering or the ordering designation of the different modes is done with respect the number of one or more different modes. In additional, see at least Col. 9, Ln. 23-43, the checking of availability of mode data for different blocks is performed, wherein the number of checks corresponds to the number of different modes, and thus, the determining of the block generation mode is done with respect to the number of one or more different modes.).
But Sun does not specifically disclose wherein a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block.
However, Tsukuba teaches wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks (Tsukuba; Para. [0948-950]. Appearance frequencies of prediction modes are calculated for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with the number of one or more different prediction modes for adjacent blocks.), and 
wherein a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (Tsukuba; Para. [0948-950]. Appearance frequencies of prediction modes are calculated for adjacent blocks to determine a prediction mode for a current block such that the prediction mode for a current block is determined in accordance with whether all of prediction modes for adjacent blocks are the same or not.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to modify the video coding system of Moriya to adapt a prediction generation approach, by incorporating Tsukuba’s teaching where prediction mode frequencies are determined for adjacent blocks, (Tsukaba; Abstract.).
While modified Moriya teaches generating a prediction block by performing a  prediction for a current block, wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for predictions for the plurality of the adjacent blocks, and wherein a determination is made whether all of prediction block generation methods used for the predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (See remarks above.),
it does not specifically teach generating a prediction block by performing an inter prediction for a current block, wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for inter predictions for the plurality of the adjacent blocks, and wherein a determination is made whether all of prediction block generation methods used for the inter predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block.
However, Kim teaches generating a prediction block by performing an inter prediction for a current block (Kim; Fig. 7, Para. [0040, 62-64]. A prediction block is generated using an inter prediction for a current block.); and 
generating a reconstructed block for the current block based on a residual block and the prediction block (Kim; Fig. 7, Para. [0040, 62-64]. A transformed and quantized residual block is generated using a residual block and a prediction block for determining a reconstructed block. ), 
wherein the prediction block is generated based on a prediction block generation method for the current block, wherein the prediction block generation method for the current block is determined based on a plurality of prediction block generation methods for a plurality of adjacent blocks of the current block (Kim; Fig. 7, Para. [0040, 62-64]. A current block is encoded/decoded using transformed and quantized residual block in accordance with a prediction generation method of a current block determined using different prediction generation methods of neighboring blocks.), 
wherein the prediction block generation method for the current block is determined based on the number of one or more different prediction block generation methods used for inter predictions for the plurality of the adjacent blocks (Kim; Fig. 7, Para. [0040, 62-64]. The most frequently used prediction method is determined from a number of different prediction methods of neighboring blocks for encoding/decoding a current block.), and
wherein a determination is made whether all of prediction block generation methods used for the inter predictions for the plurality of the adjacent blocks are the same or not to determine the prediction block generation method for the current block (Kim; Fig. 7, Para. [0040, 62-64]. The most frequently used prediction method is determined from a number of different prediction methods of neighboring blocks for encoding/decoding a current block, wherein all prediction methods are determined to be the same or not for determining a prediction method of a current block.).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to further modify the video coding system of modified Moriya to adapt a prediction generation approach, by incorporating Kim’s teaching where inter prediction mode frequencies are determined for adjacent blocks, for the motivation to perform intra prediction by selecting and carrying out inter predictions using different methods thereby improving prediction efficiency (Kim; Abstract.).

Regarding claim 8, Sun discloses the plurality of the prediction block generation methods of the plurality of the adjacent blocks are used to generate prediction blocks for the plurality of the adjacent blocks, respectively (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A number of prediction generating methods of intra prediction modes for adjacent blocks are used to generated prediction blocks for adjacent blocks.).

Regarding claim 10, Sun discloses the prediction block generation method for the current block indicates an intra prediction method which is used to generate the prediction block for the current block among a plurality of intra prediction methods (Sun; Fig. 1, 9-15. Col. 7, Ln. 54-64, Col. 8, Ln. 58-67. A prediction generating method of an intra prediction mode for a target block is used to generate the prediction block for a target block among different intra prediction methods.).

Regarding claim 11, Sun discloses obtaining selection information from a bitstream, wherein the selection information indicates the prediction block generation method used to generate the prediction block for the current block (Sun; Col. 10, Ln. 38-43, Col. 11, Ln. 4-16. A selection information is signaled in a bitstream, wherein the selection information indicates a block generating method of an intra prediction mode used for a target block.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US Pat 10097856 B2) teaches a video coding methods for determining an inter 
prediction coding method for a current block in accordance with peripheral blocks.
Lim (US Pub 20200288137 A1) teaches a video coding method of performing inter prediction on a current block and signaling prediction-type information related to the current block.
Suzuki (US Pub 20130136184 A1) teaches a video coding method for performing prediction in accordance with prediction information of previously-encoded region.
Kondo (US Pub. 20040086047 A1) teaches a video coding system that performs inter prediction using a method determined based on neighboring blocks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485